Exhibit 10.5

 

ESCROW AGREEMENT

 

This Escrow Agreement, dated as of November 29, 2005, is entered into by and
among Cano Petroleum, Inc. (“Purchaser”), Miles O’Loughlin and Scott White
(collectively, the “Sellers”) and The Bank of New York Trust Company, N.A., a
national banking association, as escrow agent (“Escrow Agent”).

 

This is the Escrow Agreement referred to as the “Cash Escrow Agreement” in the
Stock Purchase Agreement dated as of November 29, 2005, ( the “Purchase
Agreement”) among  the Purchaser, W.O. Energy of Nevada, Inc. (“W.O.”),  and the
Sellers. Capitalized terms used in this agreement without definition shall have
the respective meanings given to them in the Purchase Agreement.

 

The parties, intending to be legally bound, hereby agree as follows:

 

1.            ESTABLISHMENT OF ESCROW

 

(a)           Purchaser is depositing with Escrow Agent an amount equal to
$2,000,000 in immediately available funds (as increased by any earnings thereon
and as reduced by any disbursements, or losses on investments, the “Escrow
Fund”). Escrow Agent acknowledges receipt thereof.

 

(b)           Escrow Agent hereby agrees to act as escrow agent and to hold,
safeguard and disburse the Escrow Fund pursuant to the terms and conditions
hereof.

 

2.            INVESTMENT OF FUNDS

 

Except as Purchaser and Sellers may from time to time jointly instruct Escrow
Agent in writing, the Escrow Fund shall be deposited and maintained in a money
market deposit account with Escrow Agent, until disbursement of the entire
Escrow Fund. Escrow Agent is authorized to liquidate in accordance with its
customary procedures any portion of the Escrow Fund consisting of investments to
provide for payments required to be made under this Escrow Agreement.

 

3.            PAYMENTS

 

(a)           At any time that there are remaining funds in the Escrow Fund,
upon a final determination of a claim by Purchaser pursuant to Article X of the
Purchase Agreement (an “Agreed Escrow Payment”), Purchaser and Sellers shall
provide a joint instruction to the Escrow Agent (an “Agreed Escrow Payment
Notice”) to release to Purchaser from the Escrow Fund the amount of the Agreed
Escrow Payment.  Within 3 business days of receipt of an Agreed Escrow Payment
Notice, Escrow Agent shall pay to the Purchaser the dollar amount set forth in
the Agreed Escrow Payment Notice from (and only to the extent of) the Escrow
Fund.

 

(b)           Upon the later to occur of (i) the two (2) year anniversary of the
Closing Date and (ii) the date of the full and final disposition of the OneOK
Gas Litigation and all claims related thereto, whether on appeal or otherwise,
the Purchaser shall give a written notice signed by the Purchaser (a “Release of
Funds Notice”) to Escrow Agent authorizing the Escrow Agent to release to
Sellers the remaining aggregate amount of the Escrow Fund (after taking into
account

 

1

--------------------------------------------------------------------------------


 

any prior Agreed Escrow Payments) less the aggregate amount of all claims made
by Purchaser pursuant to Article X of the Stock Purchase Agreement that are
still pending and have not been paid to Purchaser from the Escrow Fund (the
“Pending Claims”) (the aggregate remaining amount less the Pending Claims being
the “Released Funds”).  Within 3 business days of receipt of an Release of Funds
Notice, Escrow Agent shall pay to the Sellers, as a whole, the dollar amount set
forth in the Release of Funds Notice from (and only to the extent of) the Escrow
Fund.

 

(c)           To the extent that after the Released Funds are paid to Sellers
there remains any amount in the Escrow Fund due to Pending Claims and upon a
final determination of any Pending Claims and the payment of all final Agreed
Escrow Payments relating to such Pending Claims, there remains any amount in the
Escrow Fund (the “Final Released Amount”), the Purchaser shall give a written
notice signed by the Purchaser (a “Final Release of Funds Notice”) to Escrow
Agent authorizing the Escrow Agent to release to Sellers the Final Released
Amount.  Within 3 business days of receipt of a Final Release of Funds Notice,
Escrow Agent shall pay to the Sellers, as a whole, the dollar amount set forth
in the Release of Funds Notice from (and only to the extent of) the Escrow Fund.

 

4.            TERMINATION OF ESCROW

 

Once the Escrow Fund has been paid by the Escrow Agent in its entirety, this
Escrow Agreement shall terminate.  Section 5(e) and Section 5(b) shall survive
notwithstanding any termination of this Escrow Agreement or the resignation of
Escrow Agent.

 

5.            DUTIES OF ESCROW AGENT

 

(a)           Escrow Agent shall not be under any duty to give the Escrow Fund
held by it hereunder any greater degree of care than it gives its own similar
property and shall not be required to invest any funds held hereunder except as
directed in this Escrow Agreement.

 

(b)           Escrow Agent shall not be liable, except for its own negligence,
gross negligence or willful misconduct and, except with respect to claims based
upon such negligence, gross negligence or willful misconduct that are
successfully asserted against Escrow Agent, the other parties hereto shall
jointly and severally indemnify and hold harmless Escrow Agent (and any
successor Escrow Agent) from and against any and all losses, liabilities,
claims, actions, damages and expenses, including reasonable attorneys’ fees and
disbursements, arising out of and in connection with this Escrow Agreement.  
Without limiting the foregoing, Escrow Agent shall in no event be liable in
connection with its investment or reinvestment of any cash held by it hereunder
in good faith, in accordance with the terms hereof, including, without
limitation, any liability for any delays (not resulting from its negligence,
gross negligence or willful misconduct) in the investment or reinvestment of the
Escrow Fund, or any loss of interest incident to any such delays.

 

(c)           Escrow Agent shall be entitled to rely upon any order, judgment,
certification, demand, notice, instrument or other writing delivered to it in
connection herewith without being required to determine the authenticity or the
correctness of any fact stated therein or the propriety or validity of the
service thereof. Escrow Agent may act in reliance upon any instrument or
signature believed by it to be genuine and may assume that the person purporting
to give receipt

 

2

--------------------------------------------------------------------------------


 

or advice or make any statement or execute any document in connection with the
provisions hereof has been duly authorized to do so. Escrow Agent may
conclusively presume that the undersigned representative of any party hereto
which is an entity has full power and authority to instruct Escrow Agent on
behalf of that party unless written notice to the contrary is delivered to
Escrow Agent.

 

(d)           Escrow Agent may act pursuant to the advice of counsel with
respect to any matter relating to this Escrow Agreement and shall not be liable
for any action taken or omitted by it in good faith in accordance with such
advice.

 

(e)           Escrow Agent does not have any interest in the Escrow Fund
deposited hereunder but is serving as escrow holder only and having only
possession thereof. It is not acting in a fiduciary capacity. Any payments of
income from this Escrow Fund shall be subject to withholding regulations then in
force with respect to United States taxes. The parties hereto will provide
Escrow Agent with appropriate Internal Revenue Service Forms W-9 for tax
identification number certification or non-resident alien certifications. 
During the term of this Escrow Agreement, Escrow Agent shall provide Purchaser
and Sellers such information and reports concerning the Escrow Fund as any of
them may reasonably request.  Promptly after the termination of this Escrow
Agreement or the resignation of Escrow Agent,  Escrow Agent shall make an
accounting of the Escrow Fund to Purchaser and Sellers.  The fees and expenses
of Escrow Agent with respect to such reports and accountings shall be borne by
Purchaser and Sellers as provided in Section 5(j).

 

(f)            Escrow Agent makes no representation as to the validity, value,
genuineness or the collectability of any security or other document or
instrument held by or delivered to it.

 

(g)           Escrow Agent shall not be called upon to advise any party as to
the wisdom in selling or retaining or taking or refraining from any action with
respect to any securities or other property deposited hereunder.

 

(h)           Escrow Agent (and any successor Escrow Agent) may at any time
resign as such by delivering the Escrow Fund to any successor Escrow Agent
jointly designated by the other parties hereto in writing, or to any court of
competent jurisdiction, whereupon Escrow Agent shall be discharged of and from
any and all further obligations arising in connection with this Escrow
Agreement. The resignation of Escrow Agent will take effect on the earlier of
(i) the appointment of a successor (including a court of competent jurisdiction)
or (ii) the day which is 30 days after the date of delivery of its written
notice of resignation to the other parties hereto. If at that time Escrow Agent
has not received a designation of a successor Escrow Agent, Escrow Agent’s sole
responsibility after that time shall be to retain and safeguard the Escrow Fund
until receipt of (i) a designation of successor Escrow Agent, (ii) a joint
written disposition instruction by the other parties hereto or (iii) a final
non-appealable order of a court of competent jurisdiction.

 

(i)            In the event of any disagreement between the other parties hereto
resulting in adverse claims or demands being made in connection with the Escrow
Fund or in the event that Escrow Agent is in doubt as to what action it should
take hereunder, Escrow Agent shall be entitled to retain the Escrow Fund until
Escrow Agent shall have received (i) a final non-appealable order of a court of
competent jurisdiction directing delivery of the Escrow Fund or (ii) 

 

3

--------------------------------------------------------------------------------


 

a written agreement executed by the other parties hereto directing delivery of
the Escrow Fund, in which event Escrow Agent shall disburse the Escrow Fund in
accordance with such order or agreement. Any court order shall be accompanied by
a legal opinion by counsel for the presenting party satisfactory to Escrow Agent
to the effect that the order is final and non-appealable. Escrow Agent shall act
on such court order and legal opinion without further question.

 

(j)            Purchaser and Sellers shall pay Escrow Agent compensation (as
payment in full) for the services to be rendered by Escrow Agent hereunder in
the amount of $1,750 at the time of execution of this Escrow Agreement to be
paid by Buyer, $1,750 to be retained by Escrow Agent from the Escrow Fund as
payment by Seller and $3,500 in the aggregate annually thereafter and agree to
reimburse Escrow Agent for all reasonable expenses, disbursements and advances
incurred or made by Escrow Agent in performance of its duties hereunder
(including reasonable fees, expenses and disbursements of its counsel). Except
as specifically set forth above, any such compensation and reimbursement to
which Escrow Agent is entitled shall be borne 50% by Purchaser and 50% by
Sellers.

 

(k)           No printed or other matter in any language (including, without
limitation,  prospectuses, notices, reports and promotional material) that
mentions Escrow Agent’s name or the rights, powers, or duties of Escrow Agent
shall be issued by the other parties hereto or on such parties’ behalf unless
Escrow Agent shall first have given its specific written consent thereto.

 

(l)            The other parties hereto authorize Escrow Agent, for any
securities held hereunder, to use the services of any United States central
securities depository it reasonably deems appropriate, including, without
limitation, the Depositary Trust Company and the Federal Reserve Book Entry
System.

 

6.            LIMITED RESPONSIBILITY

 

This Escrow Agreement expressly sets forth all the duties of Escrow Agent with
respect to any and all matters pertinent hereto. No implied duties or
obligations shall be read into this Escrow Agreement against Escrow Agent.
Escrow Agent shall not be bound by the provisions of any agreement among the
other parties hereto except this Escrow Agreement.

 

7.            OWNERSHIP FOR TAX PURPOSES

 

Sellers agrees that, for purposes of federal and other taxes based on income,
Sellers will be treated as the owner of the Escrow Fund and that Sellers will
report all income, if any, that is earned on, or derived from, the Escrow Fund
as its income in the taxable year or years in which such income is properly
includible and pay any taxes attributable thereto.

 

8.            NOTICES

 

All notices, consents, waivers and other communications under this Escrow
Agreement must be in writing and will be deemed to have been duly given when
(a) delivered by hand (with written confirmation of receipt), (b) sent by
telecopier (with confirmation of receipt) provided that a copy is mailed by
registered mail, return receipt requested, or (c) received by the addressee, if
sent by a nationally

 

4

--------------------------------------------------------------------------------


 

recognized overnight delivery service, in each case to the appropriate addresses
and telecopier numbers set forth below (or to such other addresses and
telecopier numbers as a party may designate by notice to the other parties):

 

To Buyer:

 

Cano Petroleum, Inc.

The Oil and Gas Commerce Building

309 West Seventh Street, Suite 1600

Fort Worth, TX 76102

Attention:  James K. Teringo, Jr.

Facsimile No.:  817-698-0796

 

with copies to:

 

Haynes and Boone, LLP

901 Main Street, Suite 3100

Dallas, TX 75202

Attention:  W. Bruce Newsome

Facsimile No.:  214-200-0636

 

To  Sellers:

 

Miles O’Loughlin

Scott White

Hwy 152 West

P.O. Box 960

Pampa, TX 79066

Facsimile No.:  806-665-1960

 

To the Escrow Agent:

 

The Bank Of New York Trust Company Of Florida, N.A.

600 North Pearl Street, Suite 420

Dallas, TX 75201

Attention: Corporate Trust; John C. Stohlmann

Facsimile: (214) 880-8253

 

5

--------------------------------------------------------------------------------


 

9.            JURISDICTION; SERVICE OF PROCESS

 

Any action or proceeding seeking to enforce any provision of, or based on any
right arising out of, this Escrow Agreement may be brought against any of the
parties in the courts of the State of Texas, County of Tarrant, or, if it has or
can acquire jurisdiction, in the United States District Court for the Northern
District of Texas, and each of the parties consents to the jurisdiction of such
courts (and of the appropriate appellate courts) in any such action or
proceeding and waives any objection to venue laid therein. Process in any action
or proceeding referred to in the preceding sentence may be served on any party
anywhere in the world.

 

10.          COUNTERPARTS

 

This Escrow Agreement may be executed in one or more counterparts, each of which
will be deemed to be an original and all of which, when taken together, will be
deemed to constitute one and the same.

 

11.          SECTION HEADINGS

 

The headings of sections in this Escrow Agreement are provided for convenience
only and will not affect its construction or interpretation.

 

12.          WAIVER

 

The rights and remedies of the parties to this Escrow Agreement are cumulative
and not alternative. Neither the failure nor any delay by any party in
exercising any right, power, or privilege under this Escrow Agreement or the
documents referred to in this Escrow Agreement will operate as a waiver of such
right, power, or privilege, and no single or partial exercise of any such right,
power, or privilege will preclude any other or further exercise of such right,
power, or privilege or the exercise of any other right, power, or privilege. To
the maximum extent permitted by applicable law, (a) no claim or right arising
out  of this Escrow Agreement or the documents referred to in this Escrow
Agreement can be discharged by one party, in whole or in part, by a waiver or
renunciation of the claim or right unless in writing signed by the other party,
(b) no waiver that may be given by a party will be applicable except in the
specific instance for which it is given, and (c) no notice to or demand on one
party will be deemed to be a waiver of any obligation of such party or of the
right of the party giving such notice or demand to take further action without
notice or demand as provided in this Escrow Agreement or the documents referred
to in this Escrow Agreement.

 

13.          EXCLUSIVE AGREEMENT AND MODIFICATION

 

This Escrow Agreement supersedes all prior agreements among the parties with
respect to its subject matter and constitutes (along with the documents referred
to in this Escrow Agreement) a complete and exclusive statement of the terms of
the agreement between the parties with respect to its subject matter. This
Escrow Agreement may not be amended except by a written agreement executed by
Purchaser, Sellers and Escrow Agent.  Other than with respect to the escrow of
the Escrow Fund as set forth herein, nothing herein shall supersede or affect
the rights and obligations of Purchaser, Sellers and their successors and
assigns under the Purchase Agreement.

 

6

--------------------------------------------------------------------------------


 

14.          GOVERNING LAW

 

This Escrow Agreement shall be governed by the laws of the State of Texas,
without regard to conflicts of law principles.

 

* * * * *

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed and delivered this Escrow
Agreement as of the date first written above.

 

 

 

BUYER

 

 

 

CANO PETROLEUM, INC., a Delaware corporation

 

 

 

 

 

By:

     /s/ S. Jeffrey Johnson

 

 

Name:

  S. Jeffrey Johnson

 

 

Title:

  Chief Executive Officer

 

 

 

 

 

SELLERS

 

 

 

           /s/ Miles O’Loughlin

 

 

Miles O’Loughlin

 

 

 

 

 

 

 

           /s/ Scott White

 

 

Scott White

 

 

 

 

 

ESCROW AGENT

 

 

 

THE BANK OF NEW YORK TRUST COMPANY, N.A., as Escrow Agent

 

 

 

By:

      /s/ John C. Stohlmann

 

 

 

John C. Stohlmann, Vice President

 

8

--------------------------------------------------------------------------------